Name: Commission Regulation (EEC) No 943/84 of 5 April 1984 amending for the second time Regulation (EEC) No 761/84 introducing a countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/30 Official Journal of the European Communities 6 . 4. 84 COMMISSION REGULATION (EEC) No 943/84 of 5 April 1984 amending for the second time Regulation (EEC) No 761/84 introducing a countervailing charge on cucumbers originating in Spain charge introduced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration , the countervailing charge on the import of cucumbers originating in Spain must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 761 /84 of 23 March 1984 (3), as amended by Regulation (EEC) No 832/84 (4), introduced a countervailing charge on cucumbers originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 761 /84, '54,81 ECU' is replaced by '82,68 ECU'. Article 2 This Regulation shall enter into force on 6 April 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 21 . 7 . 1983 , p. 2 . (3) OJ No L 80, 24. 3 . 1984, p. 17 . (4) OJ No L 88 , 31 . 3 . 1984 , p. 41 .